DETAILED ACTION
This office action is in response to the communication received on 12/28/2021 concerning application no. 16/262,665 filed on 01/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 17 – 18, filed 12/28/2021, with respect to the drawing, specification and claim objections have been fully considered and are persuasive.  While the edits to the specification at [0051] and [00117] where not underlined in accordance with 37 CFR 1.121, those amendments have been reviewed and are acceptable. The drawing, specification and claim objections have been withdrawn. 
Applicant's arguments filed 12/28/2021 regarding the 35 USC 101 rejections have been fully considered but they are not persuasive.  Applicant alleges that, as the claimed device is part of an ultrasound elastography system, it “is not conceivable that such could be done in the mind of a human or by paper and pencil.”   It is noted that, prior to the advent of electronic computers, numerous calculations were done via the aid of paper and pencil (see, e.g. logarithmic tables specifically prepared to aid this purpose).
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported 
It remains the Office’s position that the claimed process limitations, under their broadest reasonable interpretation, cover the performance of these limitations in the mind as they are regarding a concept relating to mathematics utilized in determining whether to display an image. That is, nothing in the claim elements preclude the steps from practically being performed in the mind and/or being performed with the aid of a pen and paper. 
Applicant further argues that, as the claimed device is directed to a special purpose machine dealing with elastography in ultrasound, the claims are directed to patent eligible subject matter under Step 2A, Prong 2.  
The reliance on elasticity imaging in the instant application is not probative as to rending this device a special purpose machine and is seen to be a generality as to the use of the instant device.  The instant application could be directed to any form of imaging.  Per MPEP 2106.04(d)(I): “Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)” was not found to integrate a judicial exception into a practical application. 
Applicant's arguments filed 12/28/2021 regarding the 35 USC 112(a) rejections have been fully considered but they are not persuasive.  Applicant alleges that methods “of calculating average strain corresponding to the current elasticity image are known to person of ordinary skill in the art” and “that the disclosures of paragraph [0021]-[0024] would be sufficient for a person of ordinary skill in the art to make and use the invention.”  To the .  
For example: [0021-0024] disclose that the “deformation degree parameter may be an average strain value corresponding to the current elasticity image calculated in real time, that is, computing the average value of the strain data from a region of interest (ROI) of the current frame or from each sampling position within the whole scanning planar region, thus obtaining the average strain value Strain_mean. If the average strain value Strain_mean is within a range specified by the system (for example Strain_mean is less than a preset threshold based on experience), it may represent that the deformation degree is proper” (emphasis added).  Having a required threshold value that is “preset” based on experience and failing to disclose that value is failing to satisfy the written description requirement.
Applicant further argues that the disclosure in [0027] is similar to the techniques employed in conventional image matching methods.  While this similarity is appreciated, it remains that the preset upper and lower limits are not disclosed.  
Applicant further asserts that the preset upper and lower limits are derived from a model (see [0029]).  The characteristics or parameters of the model are not disclosed.  As such, without knowledge of the model, one of ordinary skill would not be able to derive the upper and lower limits needed to determine the claimed quality score.  
Applicant also argues that, for claim 2, the determination of whether a “preset quality requirement” is met is based on a range determined from performing ultrasound elastography on a model.  Again, the characteristics or parameters of the model are not disclosed.  Without 
Applicant further alleges that the weighting coefficient required to permit the claimed weighting of the frames as identified in claims 2, 3, 6 – 9, 13, 14 and 16 – 20 is disclosed in [0053]. As noted by applicant, [0053] states “the more the weighting coefficient k is close to a value of 1, the result of weighted frame R(i) can be more stable”.  It is noted that there is no disclosure as to what a real value of the coefficient is or how to derive the value.  While this observation as to the characteristics of the coefficient k is appreciated, it does not satisfy the written description requirement.  
Applicant also asserts that written description requirement pertaining to the upper and lower limits required for calculations in claims 6, 7, 13, 14, 19 and 20 is satisfied by [0029], where reliance is made on a model using “too large or too small compression force” to determine these limits.   Both “large” and “small” are relative terms which render the determinations regarding compression force indefinite.  In addition, the characteristics or parameters of the model are not disclosed.  Without knowledge of the model, one of ordinary skill would not be able to derive the upper and lower limits needed to determine the claimed first and second scores.
Applicant argues that the values SAD_max, SAD_min, SAD_High and SAD_Low are derived via performing ultrasound elastography on a model.  The findings regarding the model also apply to claims 7, 14 and 20.
Applicant also alleges that the interrelations between those “units” identified as invoking 35 USC 112, sixth paragraph, are clear from the context of the description and claims, 
Applicant’s arguments, see page 24, filed 12/28/2021, with respect to the antecedent basis 35 USC 112, second paragraph, rejections have been fully considered and are persuasive. The antecedent basis 35 USC 112, second paragraph, rejections have been withdrawn.
Applicant's arguments filed 12/28/2021 regarding the 35 USC 112(b) rejections regarding the term quality have been fully considered but they are not persuasive.  Applicant alleges that “quality” is sufficiently clear in [0021], where it is expressed in a degree of deformation.  To the contrary, it remains unclear as to how much deformation, a high amount or low amount, may satisfy the quality requirements.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states that the Tanigawa reference does not teach each and every limitation of amended claims 1 and 8.  It is noted that the amendment for claims 1 and 8 arose from previously presented claims 5 and 12, dependent from claims 1 and 8, respectively.  Applicant does not present arguments as to the impropriety of the previously applied rejections.  Therefore, those rejections are seen to be appropriate and are maintained.
Applicant declined to amend independent claim 15.  Applicant does not present arguments as to the impropriety of the previously applied rejection.  Therefore, that rejection is seen to be appropriate and is maintained.

Claim Objections
Claim(s) 1 and 8 are objected to because of the following informalities:  both claims 1 and 8 appear to omit the article “a” in the following phrase: “wherein the quality parameter is cross correlation detecting quality parameter”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a start point judging unit and a bad frame judging subunit in claim 3; an elasticity information detecting module in claims 1, 8 and 15; a quality parameter calculating module, a start point judging unit and a frame processing module in claim 15; a weighting frame judging unit in claim 16; and a bad frame judging subunit and a frame weighting subunit in claim 17.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 4, 6 – 11 and 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system for ultrasound elastography and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - Independent claims 1 and 8 recite the limitations “extract elasticity information,” “calculate at least a quality parameter,” “identify 
Independent claim 15 recites an elasticity information detecting module for “extracting elasticity information,” a quality parameter calculating module for “calculating at least a quality parameter,” a start point judging unit for “identifying whether a dynamic process start point frame exists” and a frame processing module for “determining whether to output a corresponding elasticity image.”
These limitations, as drafted, are process steps that, under their broadest reasonable interpretation, covers the performance of these limitations in the mind as they are regarding a concept relating to mathematics utilized in determining whether to display an image. That is, nothing in the claim elements that preclude the steps from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claims recite a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasonic probe” and “a display device” (or an “output” as in claim 15). “An ultrasonic probe” is a directed to a form of insignificant pre-solution activity, recited at a high level and present solely for the purpose of data gathering. “A display device” and an “output” merely amounts to a post-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim(s) 1, 8 and 15 are ineligible.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the rejection of claim(s) 1, 8 and 15.
Claim(s) 1, 8 and 15 recites the following elements: ““an ultrasonic probe” and “a display device” (or an “output” as in claim 15).  This claim element is a directed to mere data gathering and display (or output) of the results of the application of the abstract idea which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim(s) 1, 8 and 15 are ineligible.
Claims 2 – 4, 6, 7, 9 – 11, 13, 14 and 16 – 20 were also analyzed and found to not contain limitations that render the claimed subject matter to be “significantly more” than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 4, 6 – 11 and 13 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “calculate at least a quality parameter reflecting quality of each elasticity image.”  Claims 8 and 15 contain similar limitations and the findings here are also applicable to claims 8 and 15.  The equations or algorithm by which the quality parameter is calculated is not fully disclosed in the specification. In the pre-grant publication of the instant application at [0020], the quality parameter is identified as reflecting the quality of each elasticity image (i.e. elasticity information), the quality of each image representing the reliability of each elasticity image.  In [0022], a discussion is presented regarding determination of deformation degree, deformation degree being an indication of elasticity.  Determining deformation degree relies upon averaging strain values for a region of interest, then comparing 
At [0027 – 0031] of the pre-grant publication of the instant application, a discussion of a sum of absolute distance calculation is presented, the results of which are relied upon as a quality score.  This section relies on preset upper and lower limits, which are not disclosed.  Also relied upon is comparison to a score threshold to satisfy system requirements.  This threshold is not disclosed.
	It is noted that several additional limitations rely on determination of a quality parameter, at least including dynamic process start point identification, determining whether to output an elasticity image, weighting of frames and accumulation of a number of bad frames based on the frames being identified as bad quality by comparison to the quality parameter requirement.
Claim 2 requires several limitations meet or fail to meet “the preset quality requirement”.  A review of the specification failed to reveal what the preset quality requirement is, nor is it disclosed how one would arrive at this preset quality requirement. 
Claims 2, 3, 6 – 9, 13, 14 and 16 – 20 require weighting the images or frames. The specification describes weighting of the frames based on an equation containing a weighting coefficient, k (pgs. 11, 12, 15 & 16; [0050, 0051, 0077, 0078)).  The precise value of this coefficient is never disclosed, nor is it disclosed how one would arrive at this coefficient value.
Claim(s) 6, 7, 13, 14, 19 and 20 require calculations relying on an “upper limit” and a “lower limit”.  A review of the specification failed to reveal what these upper and lower limits are, nor is it disclosed how one would arrive at these upper and lower limits.
Claim 7, 14 and 20 require values SAD_max, SAD_min, SAD_High and SAD_Low to be used in calculating scores related to displacement detection.  A review of the specification failed to reveal what values for these SAD_max, SAD_min, SAD_High and SAD_Low are, nor is it disclosed how one would arrive at these SAD_max, SAD_min, SAD_High and SAD_Low values.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
Therefore, the subject matter in claims 1 – 4, 6 – 11 and 13 – 20 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s) at the time the application was filed, had possession of the claimed invention.
In addition, for the “start point judging unit,”  “bad frame judging subunit,” “an elasticity information detecting module,” “a quality parameter calculating module,” “a frame processing module,” “a weighting frame judging unit” and “a frame weighting subunit,” it must be considered whether the interconnection and functional relationship between elements is disclosed and, if not, whether it would be evident to those of ordinary skill in the art. For example, an algorithm, flow chart or block diagram often suffices to show the relationships between elements, particularly functional or program elements.
In the present case, the above claim limitations recite a function accomplished by programming. It is not seen in the specification where applicant has shown how these functions are achieved, for example, the specification does not provide a sufficient explanation of how a claimed function is achieved such as specific algorithms for the claimed “start point judging 
Thus, one of ordinary skill in the art would not have the necessary details or proper means to configure the device as claimed, and/or know how to configure the device as claimed. Thus, support is not found for what is required for the actual configuration of the processor to allow it to perform the above functions and thus the scope of the claim is unknown.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 4, 6 – 11 and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "quality" in claim(s) 1, 8 and 15, is a relative term which renders the claims indefinite.  The term "quality" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of quality of elasticity images is sufficient to be considered of quality, be it high or low quality.
Furthermore, in the pre-grant publication of the instant application at [0020], the quality parameter is identified as reflecting the quality of each elasticity image (i.e. elasticity information), the quality of each image representing the reliability of each elasticity image. The term “reliability” fails to clarify what is needed to identify a quality image, as it is also a relative term and it is unclear what criteria is required for an image to be “reliable.”
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanigawa et al. (US 2011/0054314, herein Tanigawa) (cited in the IDS dated 02/04/2019).
With regard to claim 15, Tanigawa discloses a system for ultrasound elastography, 1 or 20, comprising an elasticity processing apparatus, 5, for performing an elasticity process on received signals; the elasticity processing apparatus comprising: an elasticity information 51, for extracting elasticity information representing the elasticity of a target to be detected; a quality parameter calculating module, 10, for calculating at least a quality parameter reflecting quality of each elasticity image corresponding to the elasticity information; and a frame processing module, 6 (Figs. 1, 2, 11 & 12; [0056, 0070, 0072]).
Tanigawa is silent as to the frame processing module determining whether to output corresponding elasticity image based on the quality parameter of each elasticity image.  Tanigawa does disclose that low quality images may not be displayed [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the frame processing module determine whether to output corresponding elasticity image based on the quality parameter of each elasticity image since such an alteration would amount to a design choice and the results of such an alteration would be predictable and since it has been held that rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device. 
Regarding claim 18, Tanigawa discloses wherein the quality parameter comprises at least one of a deformation degree parameter, average of displacements calculated for every pixel in the region of interest for every frame, and a cross correlation detecting quality parameter, correlation coefficient; the deformation degree parameter is an average strain value corresponding to current image, average of displacements related to elasticity calculated by the physical quantity calculator 51; the cross correlation detecting quality parameter is a score, quality value, of current frame acquired by corresponding scoring rule selected by a method of displacement detection adopted in the elasticity information detecting module (Fig. 6; [0056, 0062, 0091 – 0098]).

Claim(s) 1, 4, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanigawa et al. (US 2011/0054314, herein Tanigawa) in view of Radulescu (US 2007/0093716) (both cited in the IDS dated 02/04/2019).
With regard to claim 1, Tanigawa discloses a system for ultrasound elastography, 1 or 20, comprising: an ultrasonic probe, 2, that emits an ultrasonic beam to a target to be detected and receives ultrasonic echoes from the target, biological tissue, to obtain received signals; a processor, 5, that performs an elasticity process on the received signals from the ultrasonic probe to obtain a plurality of elasticity images, multiple frames are used to create elasticity frames; and a display device, 7, that displays one or more of the plurality of elasticity images, combined B-mode image BG and a color elastic image EG; wherein the processor, 5, is configured to: extract elasticity information, displacement, representing the elasticity of the target from a plurality of elasticity images corresponding to the received signals from the ultrasonic probe, using the physical quantity calculator 51; calculate at least a quality parameter, QG, reflecting quality of each elasticity image of the plurality of elasticity images corresponding to the elasticity information, using the quality indication generator 10, wherein the quality parameter is cross correlation detecting quality parameter, correlation coefficient; comprising a score, quality value, of current frame acquired by corresponding scoring rule selected by a method of displacement detection adopted in the elasticity information detecting module (Figs. 1, 2, 6, 11 & 12; [0050, 0051, 0056, 0060, 0062, 0065, 0070, 0072, 0091 – 0098]).  
Tanigawa fails to disclose the processor configured to identify whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of 
Radulescu teaches calculate at least a quality parameter, depth position based on compression, reflecting quality of each elasticity image of the plurality of elasticity images corresponding to the elasticity information; identify whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images, using a tissue compression analysis algorithm; and determine whether to output a corresponding elasticity image of the plurality of elasticity images based on both whether the dynamic process start point exists in the sequence of corresponding frames of the plurality of elasticity images and the quality parameter of each elasticity image, algorithm may restart without initiating a strain image display; wherein the display device, 16, is further configured to display the corresponding elasticity image, that is determined to be outputted by the processor, of the plurality of elasticity images (Fig. 6; [0036, 0041 – 0042, 0049, 0061]).  The algorithms and modules of Radulescu are considered to necessarily be implemented within a processor.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the processor configured to identify whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images; and 
Regarding claim 4, Tanigawa in view of Radulescu discloses the dynamic process start point frame is defined as a frame with a quality parameter that meets a preset quality requirement, exceeds a threshold 64, 66 or 68 (Radulescu: Fig. 6; [0036, 0041 – 0042, 0049, 0061]).
	Regarding claim 8, Tanigawa in view of Radulescu discloses all of the limitations of claim 8 as shown in claim 1 above and further disclose identify whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images, using a tissue compression analysis algorithm, wherein the dynamic process start point frame is defined as a frame with a quality parameter, depth position based on compression, that meets a preset quality requirement, exceeds a threshold 64, 66 or 68; and determine, when it is determined that the dynamic process start point frame exists in the sequence of corresponding using a tissue compression analysis algorithm, whether to weight a current frame and a previous image and output a weighted result according to a result of judging whether the quality parameter of the current frame meets the preset quality requirement; wherein the display device, 16, is further configured to display the weighted result when it is determined to output the weighted result of the current frame and the previous frame (Tanigawa: Figs. 1, 2, 11 & 12; [0020, 0056, 0062, 0091 – 0098, 0100]) (Radulescu: Fig. 6; [0036, 0041 – 0042, 0049, 0061]).

Claims are 2, 3, 6, 7, 9 – 11, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793